DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Next-Generation Secure Cloud-Based Deep Learning License Plate Recognition for Smart Cities”, Polishetty et al. (referred hereafter Polishetty et al.).
Referring to claim 1, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), the computer arrangement is configured to perform procedures comprising:
receiving first information related to data (Figures 1-3; pages 287-289, 2.2 License Plate Detection-Localization section) to be read by the at least one APM agent located at the at least one server (e.g., “In this section, experiments are performed to verify the effectiveness of the proposed methods. Our experiments are implemented on Chameleon cloud with bare metal cloud servers [40,41] as a secured cloud environment [44,45] with two 12-core Intel® Xeon® CPU E5-2670 v3 @3.1GHz and 128GB, NVIDIA Tesla K80 GPU with 24 GB memory, and NVIDIA Tesla M40 GPU with 12 GB memory” – page 291, IV. Experiments: 1st para.);
generating second information by assigning a score (e.g., probability – Figure 6) to the first information using at least one machine learning procedure (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7); and
classifying the data based on the second information (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 2, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to determine at least one data plugin (e.g., camera captured input image – Figure 7) associated with the data based on the classification (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
Referring to claim 3, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to determine if the data is labeled as a data type (Figures 2-3 & 6; pages 289-290, 2.3 License Plate Character Recognition section). 
As to claim 4, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to generate the second information based on at least one of (i) at least one log associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) at least one time stamp associated with the data, (v) pages 289-290, 2.3 License Plate Character Recognition section; Figures 4 & 7). 
Referring to claim 5, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to generate the second information using at least one natural language processing procedure (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 6, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the classification includes a relation to at least one programming language (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
Referring to claim 7, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the classification includes no relation to a known programming language (pages 287-289, 2.2 License Plate Detection-Localization section; Figure 3). 
As to claim 8, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as having no relation to the known programming language if the score is below a particular threshold (e.g., probability of 0.5 - pages 287-288, 2.2 License Plate Detection-Localization section; Figure 3). 
Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as a data type based on the second information (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 10, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is configured to classify the data as a data type if the score is above a particular threshold (e.g., probability of 0.5 - pages 287-288, 2.2 License Plate Detection-Localization section; Figure 3). 
Referring to claim 11, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the score is a probability (e.g., probability of 0.5 - pages 287-288, 2.2 License Plate Detection-Localization section; Figure 3). 
As to claim 12, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the computer arrangement is further configured to store the first information in a collector prior to generating the second information (page 287, 2.1 License Plate Pre-processing section; Figure 1). 
Referring to claim 13, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one Abstract; Figure 1), wherein the computer arrangement is further configured to modify the data stored in the collector based on the classification (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 14, Polishetty et al. disclose a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying data associated with at least one application performance management (APM) agent deployed on at least one server, wherein, when a computer arrangement executes the instructions (Abstract; Figure 1), wherein the at least one server is a live server (pages 287-289, 2.2 License Plate Detection-Localization section; Figures 2-4). 
Referring to claim 15, Polishetty et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), comprising:
a computer hardware arrangement (page 291, IV. Experiments: 1st para.) configured to:
receiving first information related to data (Figures 1-3; pages 287-289, 2.2 License Plate Detection-Localization section) to be read by the at least one APM agent located at the at least one server (e.g., “In this section, experiments are performed to verify the effectiveness of the proposed methods. Our experiments are implemented on Chameleon cloud with bare metal cloud servers [40,41] as a secured cloud environment [44,45] with two 12-core Intel® Xeon® CPU E5-2670 v3 @3.1GHz and 128GB, NVIDIA Tesla K80 GPU with 24 GB memory, and NVIDIA Tesla M40 GPU with 12 GB memory” – page 291, IV. Experiments: 1st para.);
determine if the first information is associated with at least one known data type (Figures 2-3 & 6; pages 289-290, 2.3 License Plate Character Recognition section);
generate second information by assigning a probability (e.g., probability – Figure 6) of at least one data type to the first information if the first information is determined not to be the at least one known data type (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7);
classify the data based on the second information (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7); and
pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 16, Polishetty et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the computer hardware arrangement is further configured to assign at least one plugin to the data based on the classification (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
Referring to claim 17, Polishetty et al. disclose a system for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the computer hardware arrangement is configured to generate the second information based on at least one of (i) at least one log associated with the data, (ii) transaction data associated with the data, (iii) server metrics associated with the data, (iv) at least one time stamp associated with the data, (v) infrastructure data associated with the data, (vi) domain knowledge, or (vii) environment knowledge (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4 & 7). 
As to claim 18, Polishetty et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), comprising:
receiving first information related to data (Figures 1-3; pages 287-289, 2.2 License Plate Detection-Localization section) to be read by the at least one APM agent located at the at least one server (e.g., “In this section, experiments are performed to verify the effectiveness of the proposed methods. Our experiments are implemented on Chameleon cloud with bare metal cloud servers [40,41] as a secured cloud environment [44,45] with two 12-core Intel® Xeon® CPU E5-2670 v3 @3.1GHz and 128GB, NVIDIA Tesla K80 GPU with 24 GB memory, and NVIDIA Tesla M40 GPU with 12 GB memory” – page 291, IV. Experiments: 1st para.);
determine if the first information is associated with at least one known data type (Figures 2-3 & 6; pages 289-290, 2.3 License Plate Character Recognition section);
pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7);
generate second information by assigning a probability (e.g., probability – Figure 6) of at least one data type to the first information if the first information is determined not to be the at least one known data type (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7);
classifying the data based on the second information being above a particular threshold (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7); and
modifying the data stored in the collector based on the classification (pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
Referring to claim 19, Polishetty et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the generating of the second information includes applying at least one machine learning procedure to the first information (e.g., deep learning/convolutional neural network – Abstract; pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
As to claim 20, Polishetty et al. disclose a method for storing data associated with at least one application performance management (APM) agent deployed on at least one server (Abstract; Figure 1), wherein the at least one machine learning procedure includes at least one convolutional neural network (e.g., deep learning/convolutional neural network – Abstract; pages 289-290, 2.3 License Plate Character Recognition section; Figures 4-7). 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864